— Application, pursuant to CPLR 5704 (a), to review an order of the Supreme Court at Special Term, entered February 7, 1986 which, in effect, denied petitioner’s application for an order to show cause to commence a CPLR article 78 proceeding against respondents.
*964Application granted, and order entered February 7, 1986 vacated. Based upon our review of the petition, we are of the opinion that it is not patently frivolous or without some merit. Accordingly, the matter is remitted to Special Term for the issuance of an order to show cause authorizing commencement of a proceeding by such service as Special Term deems appropriate (see, Matter of King v Gregorie, 90 AD2d 922, lv dismissed 58 NY2d 822). Mahoney, P. J., Kane, Main, Levine and Harvey, JJ., concur.